THE THIRTEENTH COURT OF APPEALS

                                   13-20-00466-CV


                           JOHN LANDER
                                v.
THE BANK OF NEW YORK MELLON, FKA THE BANK OF NEW YORK, AS TRUSTEE
      FOR THE CERTIFICATE HOLDERS CWABS, INC., ASSET- BACKED
                    CERTIFICATES, SERIES 2006-23


                                  On Appeal from the
                     224th District Court of Bexar County, Texas
                       Trial Court Cause No. 2017-CI-07935


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellee.

      We further order this decision certified below for observance.

February 24, 2022